 Case 1:19-cv-00044-LPS Document 264 Filed 03/10/20 Page 1 of 2 PageID #: 8955



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

In Re Sensipar Antitrust Litigation                    C.A. No. 19-md-2895-LPS

                                                       This document relates to:

                                                       C.A. No. 19-cv-44-LPS


                           PLAINTIFFS’ NOTICE OF SUBPOENAS

        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil Procedure,

Plaintiffs Cipla Ltd. and Cipla USA Inc. will serve the attached subpoenas to produce documents,

information, or objects, or to permit inspection of premises in a civil action on:

            i.   Accord Healthcare, Inc., attached as Exhibit 1;

           ii.   Ajanta Pharma USA Inc., attached as Exhibit 2;

          iii.   Ascend Laboratories, LLC, attached as Exhibit 3;

          iv.    Amneal Pharmaceuticals, Inc., attached as Exhibit 4;

           v.    Apotex Corp., attached as Exhibit 5;

          vi.    Aurobindo Pharma U.S.A., Inc., attached as Exhibit 6;

         vii.    Breckenridge Pharmaceutical Inc., attached as Exhibit 7;

         viii.   Dr. Reddy’s Laboratories, Inc., attached as Exhibit 8;

          ix.    Heritage Pharmaceuticals Inc., attached as Exhibit 9;

           x.    Hetero USA Inc., attached as Exhibit 10;

          xi.    Lupin Pharmaceuticals, Inc., attached as Exhibit 11;

         xii.    Macleods Pharma USA, Inc., attached as Exhibit 12;

         xiii.   Micro Labs USA, Inc., attached as Exhibit 13;

         xiv.    Mylan Inc., attached as Exhibit 14;

          xv.    Slate Run Pharmaceuticals, LLC, attached as Exhibit 15;
Case 1:19-cv-00044-LPS Document 264 Filed 03/10/20 Page 2 of 2 PageID #: 8956



      xvi.    Strides Pharma, Inc., attached as Exhibit 16;

     xvii.    Sun Pharmaceutical Industries, Inc., attached as Exhibit 17;

     xviii.   Torrent Pharma Inc., attached as Exhibit 18; and

      xix.    Zydus Pharmaceuticals (USA) Inc., attached as Exhibit 19.

Dated: March 10, 2020                             Respectfully submitted,

                                                  FARNAN LLP
Of Counsel:
                                                   /s/ Michael J. Farnan
James W. Dabney                                   Sue L. Robinson (Bar No. 100658)
Patrice P. Jean                                   Brian E. Farnan (Bar No. 4089)
Dina Hoffer                                       Michael J. Farnan (Bar No. 5165)
Deanne K. Cevasco                                 919 North Market Street
David E. Lansky                                   12th Floor
Lynn M. Russo                                     Wilmington, DE 19801
HUGHES HUBBARD & REED LLP                         (302) 777-0300 (Telephone)
One Battery Park Plaza                            (302) 777-0301 (Facsimile)
New York, NY 10004                                srobinson@farnanlaw.com
(212) 837-6803                                    bfarnan@farnanlaw.com
james.dabney@hugheshubbard.com                    mfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com
dina.hoffer@hugheshubbard.com                     Attorneys for Plaintiffs
deanne.cevasco@hugheshubbard.com
david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com




                                              2
